Citation Nr: 0844488	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-36 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for dyshidrotic eczema 
of the hands and feet, claimed as a skin disorder, to include 
as due to an undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.

3.  Entitlement to service connection for hypertension, to 
include as due to an undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

4.  Entitlement to service connection for tension/stress 
headaches, to include as due to an undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C. § 
1117.

5. Entitlement to service connection for left knee strain 
with degenerative joint disease, status post tibia fracture 
and reconstruction, to include as due to an undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C. § 1117.

6.  Entitlement to service connection for right knee strain 
with degenerative joint disease, to include as due to an 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117.

7.  Entitlement to service connection for bilateral hip 
strains, to include as due to an undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

8.  Entitlement to service connection for arthritis of the 
back, to include as due to an undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel










INTRODUCTION

The veteran had active military service from February 1987 to 
May 1992, and subsequent service as a member of the Oregon 
Army National Guard.  He served in Southwest Asia during the 
Persian Gulf War from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1997 rating decision, in 
which the RO, inter alia, denied entitlement to service 
connection for tinnitus; dyshidrotic eczema of the hands and 
feet, claimed as a skin disorder; hypertension; 
tension/stress headaches; left knee strain with degenerative 
joint disease, status post tibia fracture and reconstruction; 
right knee strain with degenerative joint disease; bilateral 
hip strains; and arthritis of the back.  The veteran filed a 
notice of disagreement (NOD) in June 2005, and the RO issued 
a statement of the case (SOC) later in September 2006.  In 
October 2006, the veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals).  

Pursuant to the veteran's request, a videoconference hearing 
before a Veterans Law Judge in Washington, D.C. was scheduled 
for November 5, 2008.  In an October 2008 letter, the Board 
notified the veteran his hearing had been rescheduled for 
November 6, 2008.  The veteran did not appear for the 
scheduled November 6, 2008 Board hearing, and the claims file 
reflects nothing further from the veteran pertaining to a 
hearing.  Hence, the veteran's request for a hearing is 
deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2008). 

The Board's decision on the claims for service connection for 
tinnitus; dyshidrotic eczema of the hands and feet, claimed 
as a skin disorder; and hypertension is set forth below.  The 
claims for service connection for tension/stress headaches; 
left knee strain with degenerative joint disease, status post 
tibia fracture and reconstruction; right knee strain with 
degenerative joint disease; bilateral hip strains; and 
arthritis of the back are addressed in the remand following 
the order; those matters are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify the veteran when further action, on his part, is 
required. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  The veteran had active duty service in the Southwest Asia 
theater of operations during the Persian Gulf War.

3.  The first clinical evidence reflecting complaints of 
tinnitus was 2 years after service, and the only competent, 
probative opinion indicates that the veteran's tinnitus is 
not related to service.

4.  The veteran's skin disorder has been attributed to a 
known clinical diagnosis (and not to undiagnosed illness or 
other medically unexplained chronic multi-symptom illness), 
and there is no competent medical evidence of a nexus between 
the diagnosed disability to which these symptoms have been 
related and service. 

5.  The veteran's hypertension has been attributed to a known 
clinical diagnosis (and not to undiagnosed illness or other 
medically unexplained chronic multi-symptom illness), and 
there is no competent medical evidence of a nexus between the 
diagnosed disability to which these symptoms have been 
related and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008). 

2.  The criteria for service connection for dyshidrotic 
eczema of the hands and feet, claimed as a skin disorder, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117, are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2008).

3.  The criteria for service connection for hypertension, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117, are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a September 2004 pre-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claims for service connection.  
This letter also informed the veteran of what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  The 
September 2004 VCAA letter also requested that the veteran 
submit any pertinent evidence in his possession (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The May 2005 rating decision reflects the initial 
adjudication of the claims after issuance of this letter.  
Hence, the September 2004 letter-which meets Pelegrini's 
content of notice requirements-also meets the VCAA's timing 
of notice requirement.  

The Board notes that the RO notified the veteran regarding 
the assignment of disability ratings and effective dates in 
an October 2008 post-rating letter.  However, the timing of 
this notice-after the last adjudication of the claim-is not 
shown to prejudice the veteran.  Because the Board's decision 
herein denies the claims for service connection, no 
disability rating or effective date is being, or will be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records, and the reports of December 2004, February 
2005 and March 2005 VA examinations.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of these matters, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, including cardiovascular 
diseases, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117(f) (West 2002 & Supp. 2008); 38 C.F.R. § 3.317(d) 
(2008).

The Board notes that, during the pendency of this appeal, 
Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  
In the revised statute, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded to 
include (a) undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes.  See 38 
C.F.R. § 3.317(a)(2) (2008).  The Board notes that the 
veteran was not provided notice of the revised legal 
authority.  However, as the veteran's disabilities have been 
attributed to a known clinical diagnosis (and not to 
undiagnosed illness or other medically unexplained chronic 
multi-symptom illness), there is no possibility of prejudice 
to the veteran.

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent during the presumptive period 
prescribed by the Secretary.  Effective December 18, 2006, VA 
extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) 
through December 31, 2011 (for qualifying chronic 
disabilities that become manifest to a degree of 10 percent 
or more after active duty in the Southwest Asia theater of 
operations).  See 71 Fed. Reg. 75669 (2006).  Furthermore, 
the chronic disability must not be attributed to any known 
clinical disease by history, physical examination, or 
laboratory tests.  See 38 U.S.C.A. § 1117 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.317(a), (b) (2008).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(3) (2008).

Signs or symptoms that may be manifestations of undiagnosed 
illness or a chronic multi-symptom illness include the 
following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See 38 U.S.C.A. § 1117(g) (West 2002 & 
Supp. 2008). 

The veteran contends that he has a skin disorder and 
hypertension which are related to his service in the Persian 
Gulf.  In this case, the veteran served in the Southwest Asia 
Theater of Operations from January 1991 to May 1991.  
Consequently, as noted by the Board previously, he is a 
Persian Gulf War veteran within the meaning of the applicable 
statute and regulation.  The Board must therefore determine 
whether the skin disorder and hypertension for which the 
veteran claims service connection can be classified as a 
"qualifying chronic disability" that became manifest either 
during the veteran's Persian Gulf War service or to a degree 
of 10 percent or more after separation from service. 

A.  Tinnitus

The veteran asserts that his exposure to noise while in 
service has caused the claimed tinnitus as he reported loud 
ringing tinnitus in both ears since around 1992 or 1993.  

The veteran's service treatment records reflect no 
complaints, findings, or diagnosis of tinnitus or hearing 
loss in either ear during the period of the veteran's active 
service.  

During a February 2005 VA audiological examination, the 
veteran reported that he served as a "Forward Observer for 
an artillery unit."  He reported a loud constant ringing 
tinnitus in both ears.  The examiner, who reviewed the claims 
file, stated that the veteran's tinnitus was not the result 
of events during active military service.  The examiner noted 
that the veteran had normal hearing and that the tinnitus was 
noticed two years after separating from service.

Considering the claim for service connection for tinnitus in 
light of the record and the governing legal authority, the 
Board finds that this claim must be denied. 

The veteran has complained of ringing in his ears.  In 
Charles v. Principi, 16 Vet. App. 370 (2002), the Court 
determined that tinnitus is the type of disorder associated 
with symptoms capable of lay observation.  However, the 
veteran's claim for service connection for tinnitus must be 
denied because there is no competent evidence whatsoever of a 
medical nexus between the disability and the veteran's period 
of service.  As noted above, there is no evidence of 
complaints, findings, or diagnosis of tinnitus until two 
years after service discharge.  The Board points out that 
passage of several years between discharge from active 
service and the objective documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

Moreover, the only opinion addressing the etiology of the 
veteran's tinnitus weighs against the claim. The February 
2005 VA examiner reviewed the veteran's complaints and 
description of noise exposure, both during and after service, 
and the medical evidence in the claims file.  However, after 
examining the veteran, the examiner concluded that the 
veteran's tinnitus was not incurred in service.  This opinion 
constitutes the only opinion to address the relationship 
between the veteran's current tinnitus and service, and 
neither the veteran nor his representative has identified, 
presented, or alluded to the existence of a contrary medical 
opinion- i.e., one that, in fact, establishes a relationship 
between tinnitus and service. 

B.  Dyshidrotic eczema of the hands and feet, claimed as a 
skin disorder

At his August 1987 enlistment examination, the veteran was 
noted to have mild acne of the face.

During a February 2005 VA examination, the veteran reported 
that he was around smoke from burning oil wells as well as 
some burning vehicles.  He stated that he did not have any 
health problems while in the Persian Gulf but when he 
returned to Germany he developed hives of his skin, which 
resolved.  Subsequently, he developed some dyshidrotic eczema 
on his hands, and more recently on his feet.  It was not 
clear when the onset of this actually was.  The examiner 
stated that while he reviewed the claims file, there were no 
medical records available for review where he was able to 
find this condition while the veteran was in the service.  
The examiner noted that dyshidrotic eczema of the hands and 
feet was a specific disease entity and not a symptom of an 
undiagnosed illness.

As the February 2005 VA examiner explained his opinion based 
on a review of the claims file and his examination of the 
veteran, and explained the reasons for his conclusions in 
light of this evidence, the Board finds that this opinion-
that dyshidrotic eczema of the hands and feet was a specific 
disease entity and not a symptom of an undiagnosed illness -
is probative of the medical nexus question.  Prejean v. West, 
13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993).  Significantly, neither the veteran 
nor his representative has presented, identified, or even 
alluded to the existence of any contrary medical opinion 
supporting that his skin disorder, is, in fact, due to 
undiagnosed illness or medically unexplained chronic 
multisymptom illness.

Thus, as the veteran's skin disorder have been attributed to 
a known clinical diagnosis (and not to undiagnosed illness or 
other medically unexplained chronic multi-symptom illness), 
the Board finds that service connection pursuant to the 
provisions of 38 U.S.C.A. § 1117 is precluded. 

Moreover, the record presents no basis for a grant of service 
connection for the diagnosed disability to which the 
veteran's skin disorder has been related.  See 38 U.S.C.A. § 
1113(b) (West 2002 & Supp. 2008) (nothing in 38 U.S.C.A. § 
1117 prevents the grant of service connection on a direct 
incurrence basis); 38 C.F.R. § 3.303 (2008).  The veteran's 
service medical records note that he had mild acne on his 
face.  The service medical records were negative for skin 
disorders of the hand or feet and the February 2005 VA 
examiner stated that there were no medical records available 
for review where he was able to find this condition while the 
veteran was in the service.  In addition, there is no medical 
evidence of a nexus between the dyshidrotic eczema on his 
hands and feet and service, and neither the veteran nor his 
representative has identified or alluded to the existence of 
any such evidence. 

C. Hypertension

The veteran asserts that service connection is warranted for 
hypertension as a result to his exposure to environmental 
hazards during the Gulf War.

There is no separation examination report or any other 
evidence to show hypertension in service.  In May 1987, the 
veteran's blood pressure was 120/60 (systolic/diastolic).  A 
June 1990 treatment note shows that his blood pressure was 
148/106. 

A November 1998 treatment note indicated that the veteran had 
been receiving treatment for hypertension.

During the February 2005 VA examination, the VA examiner 
noted that the veteran had hypertension which reached 
diagnostic range in 1996.  A review of the service medical 
records showed that at the time of the separation physical in 
the report of medical history form, the veteran reported that 
he had never had high blood pressure and the examiner was not 
able to find any blood pressure readings in the diagnostic 
range for hypertension.  The examiner stated that he found no 
evidence that the veteran's hypertension had its onset in the 
military.  The veteran did have obesity, and his hypertension 
was likely related to this.  The examiner concluded that the 
veteran's hypertension was a distinct disease entity and not 
a symptom of an undiagnosed illness.

As the February 2005 VA examiner explained his opinion based 
on a review of the claims file and his examination of the 
veteran, and explained the reasons for his conclusions in 
light of this evidence, the Board finds that this opinion-
that hypertension was a specific disease entity and not a 
symptom of an undiagnosed illness -is probative of the 
medical nexus question.  Prejean v. West, 13 Vet. App. 444, 
448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993).  Significantly, neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any contrary medical opinion supporting that 
his hypertension, is, in fact, due to undiagnosed illness or 
medically unexplained chronic multisymptom illness.

Thus, as the veteran's hypertension has been attributed to a 
known clinical diagnosis (and not to undiagnosed illness or 
other medically unexplained chronic multi-symptom illness), 
the Board finds that service connection pursuant to the 
provisions of 38 U.S.C.A. § 1117 is precluded. 

Moreover, the record presents no basis for a grant of service 
connection for the diagnosed disability of hypertension.  See 
38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2008) (nothing in 38 
U.S.C.A. § 1117 prevents the grant of service connection on a 
direct incurrence basis); 38 C.F.R. § 3.303 (2008).  

To warrant a diagnosis of hypertension for VA compensation 
purposes, the veteran must meet the criteria delineated in 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2008) (defining 
hypertensive vascular disease or hypertension for purposes of 
that section as diastolic blood pressure predominantly 90 mm. 
or greater and isolated systolic hypertension as systolic 
blood pressure predominantly 160 mm. or greater with 
diastolic blood pressure of less than 90mm). 

The first showing of a diagnosis of hypertension following 
service was in November 1998, 6 years after his discharge 
from service.  This fact weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The 
veteran had no elevated blood pressure readings in service 
and there is no competent evidence that hypertension was 
manifested to a compensable degree within one year following 
discharge from service.  Furthermore, there is no competent 
evidence or opinion to even suggest a medical relationship 
between the diagnosis of hypertension and service.

Moreover, while the medical evidence establishes that the 
veteran has a current diagnosis of hypertension, the only 
medical opinion to address the question of medical nexus 
weighs against the claim as the February 2005 VA examiner 
stated that he found no evidence that the veteran's 
hypertension had its onset in the military as the veteran's 
hypertension was likely related to his obesity. 

D.  All Disabilities

In addition to the medical evidence noted above, in 
adjudicating each claim on appeal, the Board has considered 
the assertions advanced by and on the veteran's behalf.  
While the veteran is competent to assert his symptoms, 
questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As laypersons without the 
appropriate medical training or expertise, neither the 
veteran nor his representative is competent to render a 
probative (i.e., persuasive) opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

For all the foregoing reasons, the claims for service 
connection for tinnitus; dyshidrotic eczema of the hands and 
feet, claimed as a skin disorder; and hypertension, each to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117, is 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.102 (2007); Gilbert v. Derwinski, 1 Vet. App 49, 53-56 
(1990). 


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for dyshidrotic eczema of 
the hands and feet, claimed as a skin disorder, to include as 
due to an undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117, is denied.

Entitlement to service connection for hypertension, to 
include as due to an undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117, is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for service connection for 
tension/stress headaches; left knee strain with degenerative 
joint disease, status post tibia fracture and reconstruction; 
right knee strain with degenerative joint disease; bilateral 
hip strains; and arthritis of the back, is warranted. 

When there is evidence of a current disability, VA will 
provide a medical examination or obtain a medical examination 
or obtain a medical opinion if the evidence indicates that a 
current disability may be associated with the claims file.  
38 U.S.C.A. § 5103A (s)(2) (West 2002 & Supp. 2008);38 C.F.R. 
§ § 3.159(c)(4)(i) (2008); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 

A July 1988 service treatment record that reflects that the 
veteran presented with complaints of bilateral knee pain.  A 
September 1988 service treatment record indicated that the 
veteran experienced head trauma.  In July 1991, the veteran 
presented with shoulder and back pain.  A December 2004 VA 
examiner diagnosed the veteran with tension headaches with 
occasional cervicogenic common migraine headaches.  In 
addition, during a February 2005 VA Gulf War Examination, the 
examiner diagnosed the veteran with arthritis of the knees, 
hips and back which were to be further evaluated by 
orthopedics as to whether or not they constituted symptoms of 
an undiagnosed illness.  A February 2005 VA orthopedic 
examiner diagnosed the veteran with bilateral chronic strains 
with degenerative joint disease and a bilateral hip strain 
with anterior superior iliac spine bone pain due to a graft 
site for a fusion procedure on a left tibial fracture.   

However, the December 2004 and February 2005 examiners did 
not address the relationship, if any, between such current 
disabilities and the veteran's service, to include the in-
service injuries, noted above.  The examiners also did not 
address the veteran's claim that his disabilities were due to 
undiagnosed illness incurred during his service in the Gulf 
War.  The medical evidence must show not only a currently 
diagnosed disability, but also a nexus, that is, a causal 
connection, between this current disability and the veteran's 
service.  Id; see also Hickson v. West, 12 Vet. App. 247 
(1999). 

Under these circumstances, the Board finds that a VA 
examination and medical opinion-supported by fully stated 
rationale-is needed to resolve the claims for service 
connection for tension/stress headaches; left knee strain 
with degenerative joint disease, status post tibia fracture 
and reconstruction; right knee strain with degenerative joint 
disease; bilateral hip strains; and arthritis of the back.

In light of the above, the RO should arrange for the veteran 
to undergo a VA Persian Gulf War Protocol examination, by a 
physician, at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may well result in 
denial of the claims (as the original claims for service 
connection will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2008).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member. Id.  If the veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the 
Portland VA Medical Center (VAMC) dated up to March 1, 2005.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Portland VAMC 
since March 1, 2005 following the procedures prescribed in 38 
C.F.R. § 3.159 (2008) as regards requesting records from 
Federal facilities. 

The RO should also give the veteran another opportunity to 
present any additional information and/or evidence pertinent 
to the claims for service connection for tension/stress 
headaches; left knee strain with degenerative joint disease, 
status post tibia fracture and reconstruction; right knee 
strain with degenerative joint disease; bilateral hip 
strains; and arthritis of the back.  The RO's notice letter 
to the veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2008) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO should ensure that its letter to 
the veteran meets the notice requirements of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection-particularly, 
disability rating and effective date-as appropriate.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims for service 
connection on appeal. 

Accordingly, the matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the 
Portland VAMC all pertinent records of 
evaluation and/or treatment of the 
veteran from March 1, 2005 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file. 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection remaining 
on appeal, to include as due to an 
undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. 
§ 1117.  The RO should explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit.

The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, (cited to above), as 
regards disability rating and effective 
date, as appropriate.  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
examination, by a physician(s), at an 
appropriate VA medical facility.

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests (to 
include x-rays) and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examiner prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

Undiagnosed Illness - the veteran should 
be afforded a VA examination by a 
physician, which conforms to the 
guidelines for conducting Gulf War 
examinations set forth in the Under 
Secretary for Health's Information 
Letter, dated April 28, 1998 (IL 10-98- 
010).

a.  The examiner should conduct a 
comprehensive general medical 
examination, and provide details about 
the onset, frequency, duration, and 
severity of symptoms of tension/stress 
headaches; left knee strain with 
degenerative joint disease, status post 
tibia fracture and reconstruction; right 
knee strain with degenerative joint 
disease; bilateral hip strains; and 
arthritis of the back.

b.  The examiner should list all 
diagnosed conditions and state which 
symptoms of head, knee, hip and back pain 
are associated with each condition.  If 
all symptoms are associated with a 
diagnosed condition, additional 
specialist examination for diagnostic 
purposes is not needed.

c.  However, if there symptoms of head, 
knee, hip and back pain that have not 
been determined to be associated with a 
known clinical diagnosis, further 
specialist examination(s) will be 
required to address these findings, and 
should be ordered by the primary 
examiner.

d.  In such instances, the primary 
examiner should provide the specialist 
with all examination reports and test 
results, specify the relevant symptoms 
that have not been attributed to a known 
clinical diagnosis and request that the 
specialist determine which of these, if 
any, can be attributed in this veteran to 
a known clinical diagnosis and which, if 
any, cannot be attributed in this veteran 
to a known clinical diagnosis. 

e.  For each diagnosed condition, the 
specialist should render an opinion as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or more 
probability) that the diagnosed 
disability was incurred in or aggravated 
by service.  If arthritis is diagnosed, 
the examiner should indicate whether it 
was manifested to a compensable degree 
within one year of service discharge (the 
veteran was discharged in May 1992).

Each examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for 
service connection remaining on appeal, 
in light of all pertinent evidence and 
legal authority (to include the revised 
authority governing claims associated 
with Persian Gulf War service).

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate supplemental 
SOC that includes clear reasons and bases 
for all determinations, and afford him 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These  claims must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


